Citation Nr: 1513061	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  15-07 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for anxiety disorder, not otherwise specified, claimed as posttraumatic stress disorder.

2.  Entitlement to a rating in excess of 10 percent for residuals of a fragment wound of the right upper arm. 

3.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to shell fragment wound. 


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1971 with over 10 months of prior active service.  He is the receipt of the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and October 2013 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The April 2012 rating decision also denied service connection for an irregular heartbeat, which was appealed by the Veteran in a December 2012 notice of disagreement.  However, in the October 2013 rating decision, the RO awarded service connection for ischemic heart disease.  As this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims files associated with the Veteran's claims.  With the exception of a March 2014 notice of disagreement to the October 2013 rating decision, a review of the Virtual VA and VBMS claims file does not reveal any additional documents pertinent to the present appeal.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In the April 2012 rating decision, the AOJ continued a 30 percent evaluation for anxiety disorder and a 10 percent evaluation for residuals of a fragment wound of the right upper arm.  In December 2012, the Veteran, through his representative, submitted a notice of disagreement to the ratings assigned pursuant to 38 C.F.R. § 20.201.  In the October 2013 rating decision, the AOJ granted service connection for ischemic heart disease and awarded an initial 30 percent disability rating, and denied service connection for bilateral hearing loss, tinnitus, hypertension and peripheral neuropathy of the right upper extremity.  In March 2014, the Veteran, through his representative, also submitted a notice of disagreement with respect to the initial rating assigned for ishemic heart disease as well as the denial of service connection of the other issues.  The AOJ has not issued a statement of the case with respect these matters.  The United States Court of Appeals Court for Veterans Claims (Court) has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded for the issuance of a statement of the case, and to provide the Veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be furnished with a statement of the case with respect to the issues of entitlement to a rating in excess of 30 percent for anxiety disorder, not otherwise specified, claimed as posttraumatic stress disorder; entitlement to a rating in excess of 10 percent for residuals of a fragment wound of the right upper arm; entitlement to an initial rating in excess of 30 percent for ischemic heart disease, entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to service connection for hypertension, and entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to shell fragment wound.  Advise the Veteran and his representative of the time period in which to perfect his appeal. If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




